





CITATION:
R. v. Williams, 2011 ONCA 641



DATE: 20111013



DOCKET: M40223 (C45773)



COURT OF APPEAL FOR ONTARIO



Cronk, Watt and Karakatsanis JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Justin Williams



Applicant/Appellant



Justin Williams, In Person



Paul Burstein,
Amicus Curiae



Emile A. Carrington, for the respondent



Heard and released orally: September 30,
      2011



On motion to reopen appeals
          administratively dismissed as abandoned on June 9, 2011, in accordance with a
          Notice of Abandonment, filed, dated June 3, 2011.



ENDORSEMENT



[1]

On the basis of the record before us, as augmented by the materials
    filed by
amicus
counsel, we are persuaded that there is good reason to
    believe that the applicant did not fully appreciate when he entered his guilty
    plea that an NCR assessment and determination was in the offing.  In this
    sense, therefore, the applicants plea to the NCR offences may not have been an
    informed one.

[2]

We observe that it would be useful in cases of this kind if the
    presiding judge alerted the accused during the requisite plea inquiry at trial
    as to the implications of a court-ordered NCR assessment and finding.

[3]

Similarly, the record supports the conclusion that when the applicant
    filed his notice of abandonment, he may not have understood that he was also
    abandoning his right to appeal from the NCR disposition.

[4]

In these circumstances, we are satisfied that the interests of justice
    require that the appeal in respect of the two NCR matters be reopened and we so
    order.

[5]

However, we reach a different conclusion regarding the applicants
    proposed appeal from his convictions on the summary conviction offences.  We
    see no merit to the proposed appeal from these convictions and the sentences
    imposed are now moot.

[6]

Accordingly, the appeal against the NCR-related offences is hereby
    reopened.  It shall proceed through case management in this court.  The
    application to reopen the appeal from conviction on the summary conviction
    offences is dismissed.

E.A. Cronk J.A.

David Watt J.A.

Karakatsanis J.A.


